Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera Tel: 860.580.2815 | Fax: 860.580.4844 Email: patricia.guerrera@us.ing.com July 2, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: State University of New York Defined Contribution Retirement Plan File Nos.: 033-81216 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 1933 Act), this is to certify that the Supplement dated June 27, 2008 to the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 40 to the Registration Statement on Form N-4 (Amendment No. 40) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Amendment No. 40 which was declared effective on June 27, 2008. The text of Amendment No. 40 was filed electronically on June 27, 2008. If you have any questions regarding this submission, please call Michael Pignatella at 860-580-2831 or the undersigned at 860-580-2815. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
